DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, at least these feature and more and not been found within the prior art. The driving mechanism having a first tube and a second tube. The first tube having left and right assembling pieces, the second tube having left and right connecting pieces. The right assembling piece being pivotally connected to the right connecting piece, the left assembling piece being pivotally connected to the left connecting piece through the driving shaft, which forms one of the shafts of the driving wheel set, which contains multiple rotating wheels. Additionally, a driving wheels set comprising a first rotating wheel, a first gear, a driven shaft, a second rotating wheel, and a second gear; the first rotating wheel installed on the driving shaft through a first ratchet wheel so as to have synchronously forward rotation with the driving shaft; the first gear disposed on the driving shaft; the driven shaft penetrating through and coupled between the front arm and the left assembling piece so as to dispose the second rotating wheel on the driven shaft through a second ratchet wheel and to enable the second rotating wheel and the driven shaft to have synchronously forward rotation; the second gear, which is disposed on the driven shaft, engaged with the first gear. Moreover, no reason is contained within the prior art for the determination that these features are obvious. Further, the closest prior art is Lee (U.S. Patent Number 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/H.E.P./            Examiner, Art Unit 3611         

/MINNAH L SEOH/            Supervisory Patent Examiner, Art Unit 3611